Order filed October 13,
2011
 
                                                                      
In The
                                                                             

  Eleventh
Court of Appeals
                                                   
__________
 
                                               No. 11-11-00265-CR
                                                   
__________
 
                               
IN RE RICHARD NORMAN LONG

 
                                        
Original Mandamus Proceeding
 

 
O
R D E R
Relator,
Richard Norman Long, has brought a mandamus action against the Honorable Mark Owens,
Judge of the County Court at Law No. 2 of Ector County, Texas, seeking an order
from this court ordering Judge Owens to dispose of relator’s application for
writ of habeas corpus.  It does not appear that relator served a copy of
the application for writ of mandamus on the real party in interest, the State
of Texas.  The clerk of this court is forwarding a copy of the application
to the real party in interest, the State of Texas, acting by and through the
County Attorney of Ector County, Texas.
The
real party in interest, the State of Texas, acting by and through the County
Attorney of Ector County, Texas, is requested to file a response to relator’s
application for writ of mandamus with our court on or before November 14, 2011.
 In the interim, if this court receives notice that relator’s application
for writ of habeas corpus has been finally disposed of by the 


county court, we
will deny the application for writ of mandamus as being moot because the relief
requested by relator will have already occurred.
 
                                                                                   
PER CURIAM
 
October 13, 2011
Do not
publish.  See Tex. R. App.
P. 47.2(b).
Panel consists of:  Wright,
C.J.,
McCall, J., and Kalenak, J.